DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Specification
The amendment to the specification has been considered and entered for the record. 


Rejections Under 35 USC § 103
Applicant’s amendment and remarks are found persuasive and the rejections under 35 USC § 103 have been withdrawn.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,766,034 (hereafter ‘034). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘034 discloses a method for performing ultra fast thermal cycling of a fluidic sample, the method comprising: providing a micro-fluidic thermal cycling chamber defined by opposing first and second thin films; filling the micro-fluidic thermal cycling chamber with the fluidic sample; illuminating the first thin film with a light source; wherein a first portion of light illuminated onto the first thin film is absorbed into the first thin film and a second portion of the light illuminated onto the first thin film is transmitted through the first thin film; illuminating the second thin film with the light transmitted through the first thin film; wherein at least a portion of the transmitted light illuminating the second thin film is absorbed into the second thin film; uniformly elevating a temperature of the first thin film and a temperature of the second thin film as a function of the absorbed light into the first thin film and second thin film; and heating the fluidic sample within the micro-fluidic thermal cycling chamber as a result of the elevated temperature of the first thin film and second thin film.


Reasons for Allowance
Claims 1-13 are allowed.   
The following is an examiner’s statement of reasons for allowance: for claim 1, the prior art fails to teach or fairly suggest an apparatus for thermal cycling that includes at least one micro-fluidic thermal cycling chamber, said micro-fluidic thermal cycling chamber defined by a plurality of chamber walls configured to hold the fluidic sample; a first thin film disposed on a first substrate, wherein the first thin film disposed on the first substrate defines a portion of the first chamber wall of the plurality of chamber walls of the micro-fluidic thermal cycling chamber; a second thin film disposed on a second substrate, wherein the second thin film disposed on the second substrate defines a portion of the second chamber wall opposite the first chamber wall and where is configured to flow between the first thin film and the second thin film.
The closest prior art is Anderson et al. (US 2003/0143114 A1) which discloses a microfluidic device that includes a thin film heater, but does not teach or suggest a thin film heater that is part of the wall of the chamber.  
The next closest prior art is Cortie et al. (Proceedings of SPIE, 2005) which discloses a method of plasmonic heating, but does not teach or suggest where a first and second thin film heater form the walls of the chamber.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s amendment and arguments have been found persuasive and the rejection under 35 USC § 103 has been withdrawn.  However, the Double Patenting rejection is being maintained for claims 14-20.  


Conclusion
Claims 1-13 are allowed and claims 14-20 are rejected only under Obvious-Type Double Patenting.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799